DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The TrackOne Request, filed March 29, 2022, was granted on May 10, 2022.  Therefore, this application will be accorded special status.  
Applicants filed a Preliminary Amendment on May 30, 2022, which canceled claim 1 and added new claims 2-11.  Claims 2-11 are pending in this application, and are under examination.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Sequence Listing Incorporation by Reference paragraph correcting the size of the ASCII text file.  It is noted that the specification lists the size of the ASCII text file as 7,278 bytes, whereas the ASCII text file itself appears to be 7,303 bytes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,660,943. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘943 patent and the instant application claim compositions that kill targeted bacteria in mixed bacterial population, where the compositions are phagemids that comprise nucleic acids encoding a Type II CRISPR-associated enzyme and a targeting RNA.  Both the ‘943 patent and the instant application claim that the enzyme cleaves the bacterial chromosome or antibiotic resistance gene on a bacterial plasmid, leading to killing of the targeted cells.  Both the ‘943 patent and the instant application claim that the CRISPR enzyme can be Cas9, which can target Escherichia coli, Staphylococcus aureus, including methicillin resistant S. aureus.  The compositions of the ‘943 patent and the instant application are therefore deemed not to be patentably distinct.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-25 of U.S. Patent No. 11,135,273. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘273 patent and the instant application claim compositions that kill targeted bacteria in mixed bacterial population, where the compositions are phagemids that comprise nucleic acids encoding a Type II CRISPR-associated enzyme and a targeting RNA.  Both the ‘273 patent and the instant application claim that the enzyme cleaves the bacterial chromosome or antibiotic resistance gene on a bacterial plasmid, leading to killing of the targeted cells.  Both the ‘273 patent and the instant application claim that the CRISPR enzyme can be Cas9, which can target Escherichia coli, Staphylococcus aureus, including methicillin resistant S. aureus.  The compositions of the ‘273 patent and the instant application are therefore deemed not to be patentably distinct.

Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 11-24 of copending Application No. 16/877,010 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘010 application and the instant application claim compositions that kill targeted bacteria in mixed bacterial population, where the compositions are phagemids that comprise nucleic acids encoding a Type II CRISPR-associated enzyme and a targeting RNA.  Both the ‘010 application and the instant application claim that the enzyme cleaves the bacterial chromosome or antibiotic resistance gene on a bacterial plasmid, leading to killing of the targeted cells.  Both the ‘010 application and the instant application claim that the CRISPR enzyme can be Cas9, which can target Escherichia coli, Staphylococcus aureus, including methicillin resistant S. aureus.  The compositions of the ‘010 application and the instant application are therefore deemed not to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 7-13, and 15-19  of copending Application No. 17/581,614 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘049 application and the instant application claim compositions that kill targeted bacteria in mixed bacterial population, where the compositions are phagemids that comprise nucleic acids encoding a Type II CRISPR-associated enzyme and a targeting RNA.  Both the ‘049 application and the instant application claim that the enzyme cleaves the bacterial chromosome or antibiotic resistance gene on a bacterial plasmid, leading to killing of the targeted cells.  Both the ‘049 application and the instant application claim that the CRISPR enzyme can be Cas9, which can target Escherichia coli, Staphylococcus aureus, including methicillin resistant S. aureus.  The compositions of the ‘049 application and the instant application are therefore deemed not to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 11-22 of copending Application No. 17/717,061 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘061 application and the instant application claim compositions that kill targeted bacteria in mixed bacterial population, where the compositions are phagemids that comprise nucleic acids encoding a Type II CRISPR-associated enzyme and a targeting RNA.  Both the ‘061 application and the instant application claim that the enzyme cleaves the bacterial chromosome or antibiotic resistance gene on a bacterial plasmid, leading to killing of the targeted cells.  Both the ‘061 application and the instant application claim that the CRISPR enzyme can be Cas9, which can target Escherichia coli, Staphylococcus aureus, including methicillin resistant S. aureus.  The compositions of the ‘061 application and the instant application are therefore deemed not to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 11-22 of copending Application No. 17/717,074 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘074 application and the instant application claim compositions that kill targeted bacteria in mixed bacterial population, where the compositions are phagemids that comprise nucleic acids encoding a Type II CRISPR-associated enzyme and a targeting RNA.  Both the ‘074 application and the instant application claim that the enzyme cleaves the bacterial chromosome or antibiotic resistance gene on a bacterial plasmid, leading to killing of the targeted cells.  Both the ‘074 application and the instant application claim that the CRISPR enzyme can be Cas9, which can target Escherichia coli, Staphylococcus aureus, including methicillin resistant S. aureus.  The compositions of the ‘074 application and the instant application are therefore deemed not to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 17-19, 23, and 25 of copending Application No. 17/831,507 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘507 application and the instant application claim compositions that kill targeted bacteria in mixed bacterial population, where the compositions are phagemids that comprise nucleic acids encoding a Type II CRISPR-associated enzyme and a targeting RNA.  Both the ‘507 application and the instant application claim that the enzyme cleaves the bacterial chromosome or antibiotic resistance gene on a bacterial plasmid, leading to killing of the targeted cells.  Both the ‘507 application and the instant application claim that the CRISPR enzyme can be Cas9, which can target Escherichia coli, Staphylococcus aureus, including methicillin resistant S. aureus.  The compositions of the ‘507 application and the instant application are therefore deemed not to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sorek et al. (PCT Patent Application Publication No. WO 2012/164565, published December 6, 2012, and cited in the Information Disclosure Statement filed January 24, 2022) disclose compositions comprising a CRISPR enzyme and a guide sequence, which can target RNA.  However, Sorek et al. do not disclose or suggest that the CRISPR system can target DNA of bacterial chromosomes or plasmids.
Zhang et al. (U.S. Patent No. 9,822,372, issued November 21, 2017) disclose compositions comprising nucleic acids encoding a Cas9 nuclease and a guide RNA that, when provided to bacterial cells, can cleave a target polynucleotide, resulting in cell death.  However, Zhang et al. do not disclose or suggest that the composition can be delivered as a phagemid to the cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636